SENTENCIA
En este caso no existe controversia sobre el hecho de que el acusado peticionario Raúl Gascot Cuadrado —en rela-ción con la futura construcción de una vagoneta de acero a la medida por parte de la querellante Spartan Manufacturing, Inc.— le entregó a ésta dos “cheques” postdatados de $5,000 y $15,000, respectivamente. Tampoco existe contro-versia sobre el hecho de que, llegado el día de la fecha que figuraba en los “cheques”, no fueron pagados por la insti-tución bancaria por falta de fondos suficientes.
*211Presentada la correspondiente denuncia, Gascot Cua-drado solicitó, al amparo de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que se desestimara la denun-cia por alegadas infracciones al Art. 264 del Código Penal de Puerto Rico (expedición de cheques sin fondos), 33 L.P.R.A. sec. 4551;(1) ello principalmente debido a que, se-gún éste, nunca se configuró el delito de expedición de che-ques sin fondos por, alegadamente, no haberse satisfecho el requisito de la interpelación, según lo dispone la ley.(2)
Gascot Cuadrado alegó, además, que la denuncia no im-putaba la intención de defraudar, elemento esencial del de-lito de expedición de cheques sin fondos; que el tenedor del cheque no sufrió daños por los actos del imputado, y que, a fin de cuentas, los cargos debían hacerse contra la corpo-ración titular de la cuenta contra la que se pretendieron girar los cheques y no contra el imputado en su carácter personal.
El Tribunal de Primera Instancia declaró “sin lugar” la solicitud de desestimación de Gascot Cuadrado. Posterior-mente, y ante solicitudes de certiorari y de reconsideración presentadas por el imputado, el Tribunal de Apelaciones, mediante dos resoluciones de 26 de septiembre y 16 de octubre de 2002, se negó a revisar el dictamen del Tribunal de Primera Instancia.
Inconforme, Gascot Cuadrado acudió ante este Tribunal *212alegando que tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones incidieron al
... no desestimar las denuncias por falta de jurisdicción al no haberse hecho debidamente la interpelación.
... [determinar que en la emisión de dos cheques postdatados] podía existir la intención de defraudar
... no desestimar las denuncias como cuestión de derecho, cuando no hay controversia de que el recurrente no obtuvo nada a cambio al emitir los cheques. Petición de certiorari, pág. 5.
i — I
La Regla 64 de Procedimiento Criminal, ante, dispone, en lo aquí pertinente, que “la moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas sólo podrá basarse en uno o más de los siguientes funda-mentos: ... que la acusación o denuncia no imputa un delito”. Este fundamento de desestimación implica que, ad-mitido como cierto lo alegado en la denuncia o acusación, no se configura o satisface delito penal alguno bajo los es-tatutos vigentes en Puerto Rico. Véase Pueblo v. Irizarry, 156 D.P.R. 780 (2002).
Al evaluar la moción de desestimación por este funda-mento, el tribunal ha de tomar en cuenta el principio de legalidad establecido en el Art. 8 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3031, que dispone, en lo aquí pertinente, que “[n]o se instará acción penal contra persona alguna por un hecho que no esté expresamente defi-nido por la ley como delito ...”. El tribunal debe considerar, además, el principio de interpretación restrictiva de la ley penal, en el sentido de que al considerar los hechos impu-tados en la acusación, junto con la ley penal que define el delito imputado, las dudas que permanecen sobre si se sa-tisface o no el tipo penal, después de considerar las normas de interpretación de estatutos, deben ser resueltas a favor del acusado.
*213No obstante, se debe tener presente que aunque este principio de interpretación restrictiva de la ley penal favo-rece al acusado en cuanto al alcance de ese tipo de esta-tuto, que define un delito, éste no exige que a las palabras de un estatuto de esa naturaleza debe impartírsele un sig-nificado más limitado o que deba hacerse caso omiso de la evidente intención del legislador. Pueblo v. Ruiz, 159 D.P.R. 194 (2003); Pueblo v. Irizarry, ante.
La moción de desestimación fundamentada en que el pliego acusatorio o la denuncia no imputa delito es privile-giada, en el sentido de que puede presentarse en cualquier momento, en conformidad con lo dispuesto en la Regla 63 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. No obs-tante, si se trata de un defecto subsanable, puede ser co-rregido mediante una enmienda. Si la acusación o la de-nuncia adoleciera de algún defecto u omisión sustancial, el tribunal en el cual se ventila el proceso podrá permitir, en cualquier momento antes de la convicción o absolución del acusado, las enmiendas necesarias para subsanarlo. Si se trata de una acusación, el acusado tendrá derecho a que se le celebre nuevamente el acto de lectura de la acusación. Si se trata de una denuncia, el acusado tendrá derecho a que el juicio se celebre después de los cinco días siguientes a aquel en que se haga la enmienda. Regla 66 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. Irizarry, ante.
HH
Los elementos esenciales del delito de expedición de che-ques sin fondos, según lo dispuesto en el Art. 264 del Có-digo Penal de Puerto Rico antes citado son: (1) hacer, extender, endosar o entregar un cheque, giro, letra u orden de pago de dinero, a cargo de cualquier banco u otro depo-sitario, (2) con conocimiento de que no tiene suficientes fondos para el pago ni disfruta de autorización expresa *214para girar en descubierto, y (3) tener el propósito de defraudar. Pueblo v. Somarriba García, 131 D.P.R. 462, 468 (1992); Valentín v. Torres, 80 D.P.R. 463, 477 (1958).
Dejando a un lado, por el momento, los primeros dos elementos antes enumerados, vemos que, para que pueda configurarse el delito de expedición de cheques sin fondos, debe existir, como elemento subjetivo indispensable, el “pro-pósito de defraudar”por parte del librador.
Sobre este aspecto hemos expresado que en aquellos ca-sos donde se imputa un delito de intención específica y donde no existen manifestaciones del imputado que refle-jen su estado anímico al momento de cometer los hechos, el Ministerio Público depende de la prueba relacionada con las circunstancias en que se comete el delito para probar el elemento de la intención criminal. Esto es, la intención criminal se evalúa en virtud de los hechos pertinentes ante-riores, concomitantes y posteriores del caso. Pueblo v. Moreno Morales I, 132 D.P.R. 261, 287 (1992); Pueblo v. Ríos Maldonado, 132 D.P.R. 146, 164-165 (1992); Pueblo v. Torres Nieves, 105 D.P.R. 340, 346 (1976).
En el caso particular del delito de expedición de cheques sin fondos, nuestro legislador dispuso, con carácter de ley especial, que se considerará evidencia prima facie del pro-pósito de defraudar un hecho “posterior” a la comisión del delito; esto es, la falta de pago después de la interpela-ción,(3) la cual no es un elemento del referido delito, sino una defensa del acusado.
Sobre este particular, reiteramos en Pueblo v. Soma-rriba García, ante, págs. 468-469, lo expresado en Pueblo v. Cuevas, 54 D.P.R. 301 (1939), en cuanto a que
... el propósito de este requerimiento de pago [la interpelación] es proveer un procedimiento para comprobar a *215posteriori, o sea, por hechos subsiguientes, cuál era la inten-ción o el propósito que tuvo en su mente el librador de un cheque sin fondos en el momento de expedirlo o entregarlo a otra persona.
hH HH
En su escrito de certiorari, y en cuanto al segundo seña-lamiento de error, Gascot Cuadrado indica que
[e]n las denuncias no se señala, que el imputado tuviese la intención de defraudar, elemento esencial del delito y no puede surgir, pues esa intención no existió, pues desde que se emitieron los cheques, [la perjudicada] Spartan, parte intere-sada, sabía que los cheques no tenían fondos suficientes, pues eran postdatados. (Énfasis suplido.) Petición de certiorari, pág. 10.
El peticionario ancla su argumento en las decisiones emitidas por este Tribunal en Pueblo v. Somarriba García, ante, pág. 468, y en Pueblo v. Cuevas, 54 D.P.R. 301, 305 (1939). Sin embargo, y según indicáramos en Pueblo v. McCloskey, 164 D.P.R. 90 (2005), en los casos antes menciona-dos no podía existir la intención de defraudar en las mentes de los imputados, porque ellos expresamente le habían in-dicado al receptor del cheque que éste no tenía fondos. Esto es, el hecho —por sí solo— de que los cheques librados fueran, o no, postdatados no constituyó, en ninguno de los casos antes citados, parte esencial de la “razón de decidir” de este Tribunal.
No obstante lo expresado, debe tenerse en cuenta que, de ordinario, un cheque postdatado debe considerarse como una promesa de pago y no como un cheque propia-mente dicho. Dicho de otra manera, aun cuando en el pre-sente caso los instrumentos transferidos o entregados te-nían la forma de un cheque, éstos podrían no ser considerados como tales precisamente por ser postdatados.
La Ley de Instrumentos Negociables, Ley Núm. 208 de 17 de agosto de 1995 (19 L.P.R.A. see. 501 et seq.), define *216"orden” como “una instrucción escrita de pagar una suma de dinero firmada por la persona que da la orden” y define “promesa” como “un compromiso escrito de pagar dinero suscrito por la persona que se obliga a pagar”. 19 L.P.R.A. sec. 503(a)(9). Más adelante, se indica en dicha ley que “un instrumento [negociable] es un ‘pagaré’ si es una promesa y es un ‘giro’ si es una orden”. Indica también dicho inciso que “si un instrumento cae bajo las definiciones tanto de un ‘giro’ como de un ‘pagaré’, la persona con derecho a exi-gir su cumplimiento puede tratarlo como cualquiera de los dos”. 19 L.P.R.A. sec. 504(e). A su vez, en el inciso siguiente se equipara el cheque con el giro, salvo contadas excepciones. 19 L.P.R.A. sec. 504(f).
No debemos perder de vista que las definiciones antes relacionadas, para efectos de la controversia penal ante nuestra consideración, deben ser utilizadas como guías en relación con la determinación de si, en efecto, existió una intención de defraudar por parte del librador. Para ello, es menester determinar cuál fue la verdadera intención y con-ducta de las partes al momento del libramiento y recibo del cheque, elemento sobre el cual no se pasó prueba en este caso ante el Tribunal de Primera Instancia.
Si se probara, como sucedió en Pueblo v. Somarriba García, ante, que la entrega del cheque se hizo con la in-tención de que el instrumento sirviera de promesa de pago, y no como cheque propiamente dicho —pues las partes es-taban advertidas de que éste no tenía fondos— procedería entonces la desestimación de la causa de acción por no ha-berse configurado el elemento subjetivo del delito.(4) Si, por el contrario, el cheque se hubiera tenido por las partes como una mera orden “pagadera a la presentación desde la fecha que ostenta”, Rivera v. Banco Crédito y Ahorro, 86 D.P.R. 779, 781 (1962), sin haberse advertido al tenedor del *217cheque que éste no tenía fondos, no procedería entonces la desestimación, fundamentada únicamente en el hecho de que el cheque era postdatado.
La determinación sobre la verdadera naturaleza de los cheques entregados en este caso, al igual que la intención de las partes, está sujeta, claro está, a la determinación que sobre los hechos realice el Tribunal de Primera Instancia en su día, luego de escuchar la prueba.
IV
En su primer señalamiento de error, el peticionario sos-tiene que procede la desestimación de la denuncia por ra-zón de que no hubo la “interpelación” requerida por ley. No tiene razón. Basta con señalar que el peticionario no recibió la carta certificada que a esos efectos le enviara Spartan debido a que éste, acomodaticiamente, no la reclamó en el correo, no obstante los avisos a esos efectos que la oficina postal le enviara.
No podemos avalar tal actuación y planteamiento. El caos y desasosiego que ello causaría en el tráfico comercial en Puerto Rico, si así lo hiciéramos, sería inimaginable.
Llana y sencillamente, no habría persona que estuviera en disposición de aceptar un cheque en apoyo de un servi-cio o una deuda en vista del hecho que sería, práctica-mente, imposible poder procesar a persona alguna por el delito de cheque sin fondo. Para demostrarlo, basta con un sencillo ejemplo: A expide un cheque por una cantidad de dinero a favor de B, sabiendo que no tiene fondos suficien-tes en su cuenta bancaria. Al ser depositado el cheque por B, el banco le informa a éste que no hay fondos. B le escribe a A una carta certificada, con acuse de recibo, en cumpli-miento del requisito de interpelación. A, conociendo que el cheque que expidió iba a “rebotar” y que le iban a escribir al respecto, sencillamente ignora, y no reclama, los avisos que le hace el correo federal sobre la existencia de una carta certificada dirigida a él.
*218Conforme la “norma” propuesta por el peticionario, A nunca podría ser acusado de la expedición de un cheque sin fondo por cuanto la interpelación nunca se entendería perfeccionada. Ello resulta absurdo.
V
No discutimos el tercer señalamiento de error. La posi-ción que en éste sostiene el peticionario Gascot Cuadrado es similar a la que fue rechazada por este Tribunal en Pueblo v. McCloskey, ante. El razonamiento, o ratio decidendi, de dicho caso aplica a los hechos del caso ante nos.
VI
Por los fundamentos antes expuestos, se dicta Sentencia confirmatoria de la emitida por el Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia para procedimientos ulteriores compatibles con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo Interina. La Jueza Asociada Señora Fiol Matta emitió una opinión disidente. La Juez Asociada Señora Rodríguez Rodríguez concurrió en el re-sultado sin opinión escrita.
(.Fdo.) Dimarie Alicea Lozada Secretaria del Tribunal Supremo Interina
— O —

 Dicho artículo dispone: “Toda persona que con el propósito de defraudar a otra haga, extienda, endose o entregue un cheque, giro, letra u orden para el pago de dinero, a cargo de cualquier banco u otro depositario, a sabiendas de que el emisor o girador no tiene suficiente provisión de fondos en dicho banco o depositario para el pago total del cheque, giro, letra u orden, a la presentación del mismo, ni disfruta de autorización expresa para girar en descubierto, será sancionada con multa hasta el doble del importe de dicho cheque, giro, letra u orden, pero nunca mayor de cinco mil (5,000) dólares, o pena de reclusión de un día por cada cincuenta (50) dólares que deje de satisfacer hasta un máximo de noventa (90) días, o ambas penas a discreción del tribunal. El tribunal podrá imponer además la pena de restitución.” 33 L.P.R.A. see. 4551.


 Dicho planteamiento está basado en que él nunca recibió la carta certificada con acuse de recibo que, a esos efectos, le enviara el gerente de Spartan Manufacturing, Inc. a la dirección que Gascot Cuadrado le había suministrado; ello por razón de que Gascot Cuadrado nunca la reclamó en el correo, a pesar de los avisos que se le entregaron para que así lo hiciera.


 Dispone el Art. 267 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4554, que “la falta de pago después de dicha interpelación por parte del que ha girado, firmado, endosado o entregado dicho cheque, giro, letra u orden, se considerará prima facie como propósito de defraudar”.


 La parte querellante tendría a su alcance, no obstante, la vía civil ordinaria para cobrar su acreencia, esto es, presentar una sencilla demanda en cobro de dinero.